            Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 1 of 24



                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

JUAN SEGOVIA and VICTOR FLORES,
on behalf of themselves and all others
similarly situated,

           Plaintiffs,

v.                                                                         Case No. SA-17-CV-1246-JKP

FUELCO ENERGY LLC,                                                               (Consolidated with
                                                                           Case No. SA-19-CV-1129-JKP)

           Defendant.

                                 MEMORANDUM OPINION AND ORDER

           Before the Court is Defendant Fuelco’s Motion for Decertification of Collective Action

(ECF No. 120). Defendant Fuelco Energy LLC (“Fuelco”) seeks to decertify this case as a collec-

tive action. With the filing of Plaintiffs’ response (ECF No. 124) and Defendant’s reply brief (ECF

No. 126), the motion is ripe and ready for ruling. After considering the motion, other briefing,

pleadings, all presented evidence, and the applicable law, the Court denies the motion.

                                                I. BACKGROUND1

           As a fuel supplier for gas production companies, Defendant employs individuals to provide

fuel for customers at their gas hydraulic fracturing sites (“job site”).2 On a typical job site, Defend-

ant assigns two fuel trucks (known as “bobtails”), each with a two-person crew – a driver and an

operator or technician. Defendant would thus have a four-member crew for both shifts (night and



1
    For purposes of this motion, the facts are mostly uncontested. The Court will note any material, contested fact.

2
  “Hydraulic fracturing is a technique in which a liquid is injected under high pressure into a well in order to create
tiny fissures in the rock deep beneath the earth which then allow gas and oil to flow into the well.” Merriam-Webster
Dictionary, https://www.merriam-webster.com/dictionary/fracking (last visited May 19, 2021). This technique is of-
ten referred to as “fracking.” See id. While those in the gas and oil industries often use “fraccing” or “fracing,” Mer-
riam-Webster has accepted “fracking” as the most appropriate spelling. See id. The Court will utilize the k-version of
“fracking” and any variation of the term.
         Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 2 of 24



day). Therefore, there is typically a crew of eight for each job site. Each bobtail remains on site

for the duration of the job. Crew members work together to provide fuel to equipment at the site.

       Given the nature of the job sites – often located in remote areas – and the lengthy nature of

each job project, Defendant lodges its crews at the nearest hotel or at a “man-camp” (collectively

referred to as “hotel”) for the duration of the project. Defendant would provide a van or truck

(collectively referred to as “van”) to transport crews between the hotel and job sites. Usually, both

shifts would use the same van with one shift using it to travel to the job site and the departing shift

using it to return to the hotel. Sometimes, a member of the working crew would drive to the hotel

from the work site, pick up the next shift, and return to the job site. And sometimes each shift had

a company van for their transportation.

       At times, Defendant would place its drivers/technicians on call and pay them their regular

rate of pay for time spent on call at the hotel. It would also pay them their regular rate of pay for

their commute time to the job site. According to Defendant, it did not include either on call time

(also known as “standby time”) or commuting time (also known as “drive time”) in its overtime

pay calculations, but it would include some on call time in its overtime calculations if the employee

was on “standby” at the job site or working in Defendant’s “yard performing various tasks.”

       Plaintiffs Juan Segovia and Victor Flores commenced this action by filing an Original

Complaint – Collective Action (ECF No. 1) with consents to join (ECF Nos. 1-2 and 1-3) in De-

cember 2017. They later moved for conditional certification under 29 U.S.C. § 216(b) and relied

on a two-step approach utilized in Lusardi v. Xerox, Corp., 118 F.R.D. 351 (D. N.J. 1987). See

ECF No. 44. They sought conditional certification of “All Drivers and/or Frack Fuel Technicians

since December 8, 2014.” See id. at 2. On December 10, 2018, the assigned Magistrate Judge

granted Plaintiffs leave to file a second amended complaint, partially granted the motion for con-

ditional class certification, and conditionally certified the following class in this case: “All Frack

                                                  2
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 3 of 24



Fuel Technicians employed by Defendant since December 8, 2014.” See Order (ECF No. 54). The

next day, Plaintiffs filed the currently operative complaint. See Second Am. & Substituted Compl.

– Collective Action (ECF No. 55). As set out in the operative complaint, Plaintiffs bring this col-

lective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. See id. ¶ 2.

       Plaintiffs claim that Defendant distinguished between four time-categories for each Plain-

tiff or putative plaintiff – “Regular,” “Overtime,” “Standby,” and “Drive Time” – and that Defend-

ant only paid regular hourly rate for the latter two types. Id. at 4-5. They allege that the policy of

paying the regular rate for “Standby” or “Drive Time” violates the FLSA, either because the time

was working time that could qualify for overtime under the FLSA or because the time qualified as

non-discretionary bonuses that should have been included when calculating overtime pay. See id.

at 9-10. Specifically, they assert three claims: (1) individual overtime pay based on § 207 for “drive

time” and “standby time” claims (¶¶ 50-55); (2) individual overtime pay based on § 207 for regular

rate claims (¶¶ 56-61); and (3) overtime claims as a collective action claim (¶¶ 62-70).

       Defendant previously moved for summary judgment on all claims. See ECF No. 58. The

Magistrate Judge issued a Report and Recommendation, which the District Court accepted without

objection. See ECF Nos. 65 and 67. The Magistrate Judge identified the Plaintiffs as “Frac Fuel

Technicians” or “Operators” and noted that four such employees would staff a fracking wellsite.

ECF No. 65 at 2. As framed by the Magistrate Judge, “[t]he question presented by Fuelco’s sum-

mary judgment motion is whether [§ 207(a)(1)] should be applied to hours listed on Plaintiffs’

earning statements under the categories ‘Drive Time’ and ‘Standby’ Time.” Id. at 4.

       The Magistrate Judge found genuine disputes of material fact as to whether the hours des-

ignated under those categories qualify as work time eligible for overtime payment under the FLSA.

Id. at 6. For standby time, the primary dispute concerned whether the time was spent at the hotel

or the job site, but there was also some dispute as to the freedom employees enjoyed at the hotel.

                                                  3
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 4 of 24



Id. at 9-10 & n.2. For drive time, the Magistrate Judge found summary judgment inappropriate

because (1) the parties disagreed about pre-trip inspections and (2) Defendant did not contest that

Plaintiffs took turns driving and that an applicable regulation (29 C.F.R. § 785.41) arguably sup-

ports counting the time driving as work time. Id. at 11.

       With respect to Plaintiffs’ regular-rate claim, the Magistrate Judge found a genuine dispute

of material fact regarding “Drive Time,” but not “Standby” time. Id. at 6. The Magistrate Judge

found no dispute as to Standby time because if the time occurred at the job site it is compensable

through Plaintiffs’ first claim and if the time occurred at the hotel then it is exempted under 29

U.S.C. § 207(e)(2). Id. at 13. Although Defendant invoked § 207(e)(1), (2), and (3) regarding

Plaintiffs’ claim that drive time should be included as non-discretionary bonuses and thus included

in calculating their regular rate of pay used for overtime calculations, reliance on (e)(1) “clearly

fails,” the payments received “cannot be viewed as exempted travel-expense reimbursement under

§ 207(e)(2)” or otherwise fit within that provision, and there is a genuine dispute of material fact

as to whether the drive time payments were discretionary under (e)(3). Id. at 12-14.

       For the reasons stated by the Magistrate Judge, the Court granted summary judgment to

Defendant regarding whether “standby” time payments are or should be included in determining

the “regular rate” of pay, but otherwise denied summary judgment without prejudice to renewal of

the motion after further discovery. ECF Nos. 65 and 67. On April 5, 2019, the Magistrate Judge

partially granted a motion for approval and distribution of notice. See Order (ECF No. 69). At that

point, three additional employees had filed consents to opt in. See ECF Nos. 5, 17, 64. Thereafter,

numerous individuals filed consents to join this collective action as Opt-in Plaintiffs, see ECF Nos.

70-71, 73-91, 94-96, the Magistrate Judge issued a Phase II Scheduling Order (ECF No.100) used

in these types of collective actions, and the case has proceeded in accordance with such scheduling

order as periodically amended.

                                                 4
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 5 of 24



       In August 2019, the case was reassigned to the undersigned who continued the reference

of all pretrial matters to the Magistrate Judge. See ECF Nos. 101-02. On April 15, 2020, the Mag-

istrate Judge granted an unopposed motion to consolidate by Fuelco and thus consolidated this

case with Case No. SA-19-CV-1129-JKP for all pretrial purposes, “but such consolidation is with-

out prejudice to the right of any party to request a separate trial of any issue, claim, or counter-

claim in the case.” See Order Consolidating Cases (ECF No. 106). Thereafter, six consents were

subsequently withdrawn. See ECF Nos. 109-12.

       On October 26, 2020, the Magistrate Judge issued an Amended Phase II Scheduling Order

(ECF No. 116) to set various deadlines, including one for filing a motion for decertification (De-

cember 4, 2020) and one for motions for summary judgment (forty-five days after ruling on motion

for decertification). The next month, the Magistrate Judge set a briefing schedule and extended the

deadline for a decertification motion to December 18, 2020. See ECF No. 119.

       On December 18, 2020, Defendant timely filed its motion for decertification ECF No. 120)

with a separate appendix (ECF No. 121). Plaintiffs filed their response (ECF No. 124) with delayed

exhibits (ECF No. 125). After Defendant filed a reply brief (ECF No. 126) with a separate appen-

dix (ECF No. 127), the Magistrate Judge returned the case to the undersigned because all pretrial

matters were complete. See ECF No. 128.

                                     II. FLSA SUMMARY

       “The FLSA ordinarily requires employers to pay overtime to employees who work in ex-

cess of forty hours per week.” White v. U.S. Corr., LLC, 996 F.3d 302, ___, No. 19-51074, 2021

WL 1732132, at *3 (5th Cir. May 3, 2021) (citing 29 U.S.C. § 207(a)(1)). Violating the overtime

provisions subjects the employer to liability for “unpaid overtime compensation” and “liquidated

damages.” Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 379 (5th Cir. 2019) (quot-

ing 29 U.S.C. § 216(b)). Furthermore, the FLSA defines “regular rate” as including “all

                                                 5
           Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 6 of 24



remuneration for employment paid to, or on behalf of, the employee,” unless specifically excepted,

in eight subparagraphs. See 29 U.S.C. § 207(e). The first three of these exceptions were addressed

in the prior Report and Recommendation (ECF No. 65) issued in this case.

          Although an employer may be exempt from the overtime provisions, White, 996 F.3d at

___, 2021 WL 1732132, at *3 (citing 29 U.S.C. § 213), no exemption is put at issue through the

motion now before the Court. But the motion does place non-compensability matters at issue. Un-

der the Portal-to-Portal Act of 1947, 29 U.S.C. § 254(a), certain activities are not compensable

under the overtime provisions of the FLSA unless compensable by contract or custom. Absent a

contract or custom, which are not placed at issue by the briefing before the Court, neither “traveling

to and from the actual place of performance of the principal activity or activities which such em-

ployee is employed to perform” nor “activities which are preliminary to or postliminary to said

principal activity or activities” are compensable so long as the activities “occur either prior to the

time on any particular workday at which such employee commences, or subsequent to the time on

any particular workday at which he ceases, such principal activity or activities.” 29 U.S.C. §

254(a).

          “Congress amended the Portal-to-Portal Act in 1996 with the passage of the Employment

Commute Flexibility Act (‘ECFA’), which clarifies the applicability of the Portal-to-Portal Act to

the payment of wages to employees who use employer-provided vehicles.” Chambers v. Sears

Roebuck & Co., 428 F. App’x 400, 409 (5th Cir. 2011) (per curiam).3 The ECFA added the fol-

lowing sentence to the end of § 254(a):

          For purposes of this subsection, the use of an employer’s vehicle for travel by an
          employee and activities performed by an employee which are incidental to the use
          of such vehicle for commuting shall not be considered part of the employee’s prin-
          cipal activities if the use of such vehicle for travel is within the normal commuting

3
  In Chambers, the Fifth Circuit expressly adopted the district “court’s reasoning and holdings and attached a copy of
the lower court’s decision that provided “a clear, comprehensive, and correctly reasoned analysis,” which was specif-
ically incorporated by the affirmance. 428 F. App’x at 401-02 & n.1.
                                                          6
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 7 of 24



       area for the employer’s business or establishment and the use of the employer’s
       vehicle is subject to an agreement on the part of the employer and the employee or
       representative of such employee.
Id. at 409-10. No one has urged the applicability of this portion of § 254(a).

       Section 254(a) “is primarily concerned with defining the beginning and end of the work-

day.” Integrity Staffing Sols., Inc. v. Busk, 574 U.S. 27, 38 (2014) (Sotomayor, J., concurring).

And it invites consideration of the “continuous workday rule.” Under that rule, “‘workday’ is gen-

erally defined as ‘the period between the commencement and completion on the same workday of

an employee’s principal activity or activities.’” IBP, Inc. v. Alvarez, 546 U.S. 21, 29 (2005) (quot-

ing 29 C.F.R. § 790.6(b)). The continuous workday begins with “the employee’s first principal

activity” and ends with “the employee’s last principal activity.” Chambers, 428 F. App’x at 422

(quoting Alvarez, 546 U.S. at 37). And Alvarez held “that any activity that is ‘integral and indis-

pensable’ to a ‘principal activity’ is itself a ‘principal activity’ under” the FLSA. 546 U.S. at 37.

Furthermore, any non-compensable activities undertaken during this continuous workday are com-

pensable under the FLSA. See id.

       The Supreme Court has held “that an activity is integral and indispensable to the principal

activities that an employee is employed to perform—and thus compensable under the FLSA—if it

is an intrinsic element of those activities and one with which the employee cannot dispense if he

is to perform his principal activities.” Busk, 574 U.S. at 37. Under Busk, “whether an activity is

integral and indispensable to an employee’s principal activities does not turn on whether the ac-

tivity benefits the employer or whether the employer requires the activity.” Bridges v. Empire

Scaffold, LLC, 875 F.3d 222, 227 (5th Cir. 2017). Courts apply the integral-and-indispensable test

to all time outside the regular work shift, including both “standby” time, see id. at 228 (addressing

pre-shift wait time), and time spent driving or riding to work, Pittard v. Red River Oilfield Servs.,

LLC, No. 4:15-CV-3753, 2017 WL 6498336, at *2-3 (S.D. Tex. Dec. 15, 2017).

                                                 7
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 8 of 24



       Nevertheless, “even if an activity might otherwise be compensable,” courts may disregard

de minimis activities that merely concern “a few seconds or minutes of work beyond the scheduled

working hours.” Von Friewalde v. Boeing Aerospace Operations, Inc., 339 F. App’x 448, 454 (5th

Cir. 2009) (per curiam) (citation and internal quotation marks omitted). For instance, because “ob-

taining standard tool bags” that are “located in easily accessible cabinets near [the employees’]

lockers”; engaging in a process that normally takes seconds, such as “clocking in and out”; and

“donning and doffing generic safety gear (e.g., hearing and eye protection)” all involve “a de min-

imis amount of time,” they are “non-compensable activities under the FLSA.” Id.

       The de minimis rule has been incorporated into applicable regulations. See Chambers, 428

F. App’x at 414-15.

       In recording working time under the Act, insubstantial or insignificant periods of
       time beyond the scheduled working hours, which cannot as a practical administra-
       tive matter be precisely recorded for payroll purposes, may be disregarded. The
       courts have held that such trifles are de minimis. This rule applies only where there
       are uncertain and indefinite periods of time involved of a few seconds or minutes
       duration, and where the failure to count such time is due to considerations justified
       by industrial realities. An employer may not arbitrarily fail to count as hours
       worked any part, however small, of the employee’s fixed or regular working time
       or practically ascertainable period of time he is regularly required to spend on duties
       assigned to him.
29 C.F.R. § 785.47 (citations omitted). The regulation cites with approval a “holding that 10

minutes a day is not de minimis.” Id. And “[m]ost courts have found daily periods of approximately

10 minutes de minimus [sic] even though otherwise compensable.” Von Friewalde, 339 F. App’x

at 454 (quoting Lindow v. United States, 738 F.2d 1057, 1062 (9th Cir. 1984)). Not only is “the

aggregate amount of compensable time” relevant to “determining whether otherwise compensable

time is de minimis, but” courts also consider “the practical administrative difficulty of recording

the additional time” and “the regularity of the additional work.” Stuntz v. Lion Elastomers, LLC,

826 F. App’x 391, 399 (5th Cir. 2020) (quoting Rutti v. Lojack Corp., 596 F.3d 1046, 1057 (9th

Cir. 2010)).
                                                 8
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 9 of 24



                           III. MOTION FOR DECERTIFICATION

       Section 216(b) of Title 29 of the United States Code permits employees to bring an FLSA

action against their employer on “behalf of himself or themselves and other employees similarly

situated.” That provision further states that “[n]o employee shall be a party plaintiff to any such

action unless he gives his consent in writing to become such a party and such consent is filed in

the court in which such action is brought.” Unlike class actions pursued under Fed. R. Civ. P. 23,

which require plaintiffs to “‘opt-out’ of the class,” an FLSA collective action requires plaintiffs to

“‘opt-in’ to become part of the class.” Hernandez v. Pritchard Indus. (Sw.), LLC, No. SA-20-CV-

00508-XR, 2021 WL 1146005, at *1 (W.D. Tex. Mar. 25, 2021); accord Mooney v. Aramco Servs.

Co., 54 F.3d 1207, 1212 (5th Cir.1995) (making same observation in context of ADEA action that

explicitly incorporates § 216(b)), overruled in part on other grounds as recognized in Rachid v.

Jack In The Box, Inc., 376 F.3d 305, 312 n.10 (5th Cir. 2004) (citing Desert Palace, Inc. v. Costa,

539 U.S. 90 (2003)).

       “The purpose of allowing this type of action is to serve the interest of judicial economy

and to aid in the vindication of plaintiffs’ rights.” Proctor v. Allsups Convenience Stores, Inc., 250

F.R.D. 278, 280 (N.D. Tex. 2008) (citations and internal quotation marks omitted). Indeed, collec-

tive actions allow “plaintiffs the advantage of lower individual costs to vindicate rights by the

pooling of resources” while also benefitting the judicial system “by efficient resolution in one

proceeding of common issues of law and fact arising from the same alleged [wrongful] activity.”

Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989).

       Until the Fifth Circuit decided Swales v. KLLM Transport Services, LLC, 985 F.3d 430

(5th Cir. 2021) in January, some district courts in the Fifth Circuit utilized the two-tiered approach

for determining whether to certify a collective action set out in Lusardi v. Xerox Corp., 118 F.R.D.

351 (D.N.J. 1987). See Mooney, 54 F.3d at 1213-14; Hernandez, 2021 WL 1146005, at *1. The

                                                  9
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 10 of 24



first step of the Lusardi approach addresses notice to potential members of the collective action

based on a conditional certification, which upon filing of a later motion to decertify, would be

subject to a more rigorous factual determination as to whether original Plaintiffs and the Opt-in

Plaintiffs are similarly situated. See 118 F.R.D. at 353-54.

       This case has proceeded through the typical two-tiered approach and the Court now faces

a motion to decertify. Between the filing of the motion and its resolution, the Fifth Circuit “re-

ject[ed] Lusardi’s two-step certification rubric” for courts under its province. Swales, 985 F.3d at

434. “Instead of adherence to Lusardi, or any test for ‘conditional certification,’ a district court

should identify, at the outset of the case, what facts and legal considerations will be material to

determining whether a group of ‘employees’ is ‘similarly situated.’ And then it should authorize

preliminary discovery accordingly.” Id. at 441. The courts should consider, “early in the case,

whether merits questions can be answered collectively.” Id. at 442. Further, when determining

“whether and to whom notice should be issued in th[e] case, the district court needs to consider all

of the available evidence.” Id.

       In its reply brief, Defendant relies on Swales to support decertification. See Reply at 1-3.

Although in some respects “[t]here has been a significant shift in the law governing this dispute

since the Court conditionally certified [this] collective action,” Badon v. Berry’s Reliable Res.,

LLC, No. CV 19-12317, 2021 WL 933033, at *3 (E.D. La. Mar. 11, 2021) (appeal filed Apr. 9,

2021), the current state of this case essentially remains the same as it would have been pre-Swales.

This is so, because “[p]ost-Swales, the question the Court must answer now is the same question

it would ask at the second stage of the Lusardi analysis: are Plaintiffs and Opt-Ins sufficiently

‘similarly situated’ such that this case should proceed on a collective basis?” Id.; accord Hernan-

dez, 2021 WL 1146005, at *2 (quoting Badon for same proposition).

       With respect to determining whether plaintiffs are similarly situated, Defendant urges

                                                 10
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 11 of 24



reliance on a statement in Swales that “[i]f answering this question requires a highly individualized

inquiry into each potential opt-in’s circumstances, the collective action would quickly devolve into

a cacophony of individual actions.” Reply at 2. Notably, Defendant misidentifies the relevant ques-

tion as identified in Swales. The quoted text relates to a specific sub-question of similarly situated

employees at issue in Swales, namely, “how much control the employer had over the independent

contractor.” 985 F.3d at 442. That issue relates to application of the economic-realities test, see

id., which is not at issue in this case.

        The misidentification of the relevant question does not mean that the quoted text lacks any

relationship to the question of whether employees are similarly situated. Through Swales, the Fifth

Circuit endeavored to provide “a workable, gatekeeping framework for assessing, at the outset of

litigation, before notice is sent to potential opt-ins, whether putative plaintiffs are similarly situ-

ated—not abstractly but actually.” Id. at 433. In doing so, it rejected the conditional certification

approach endorsed in Lusardi for two “interpretive first principles” that are both “binding com-

mands on district courts” and “unequivocal.” Id. at 434. Not only must the courts consider the text

of “§ 216(b), which declares (but does not define) that only those ‘similarly situated’ may proceed

as a collective,” but they must remain mindful of “the Supreme Court’s admonition that while a

district court may ‘facilitat[e] notice to potential plaintiffs’ for case-management purposes, it can-

not signal approval of the merits or otherwise stir up litigation.” Id. (quoting Hoffmann-La Roche,

493 U.S. at 169).

        In formulating the framework, the Fifth Circuit necessarily discussed similarly situated,

determined that “the district court needs to consider all of the available evidence,” including evi-

dence related to threshold questions like whether the economics-realities test could be applied on

a collective basis. See id. at 442. Furthermore, even though “the text of § 216(b)” does not explic-

itly place the burden on either side, the Fifth Circuit held that placing the burden on the Plaintiffs

                                                  11
         Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 12 of 24



“follows from the general burden that a plaintiff bears to prove her case.” Id. at 443 n.65; but see,

Baldridge v. SBC Commc’ns, Inc., 404 F.3d 930, 932 (5th Cir. 2005) (“Although the defendants

may be correct in noting that the burden of persuasion shifts from plaintiffs (to show the merits of

certification) to defendants (to show the merits of decertification), the difference is irrelevant.”).4

It further noted that this burden placement “makes sense as a practical matter as well, as a plaintiff

should not be able to simply dump information on the district court and expect the court to sift

through it and make a determination as to similarity.” Swales, 985 F.3d at 443 n.65.

         Although Plaintiffs have the burden “to prove that the individual class members are simi-

larly situated,” Snively v. Peak Pressure Control, LLC, 314 F. Supp. 3d 734, 739 (W.D. Tex. 2018),

the similarly situated determination is not “an opportunity for the court to assess the merits of [any]

claim by deciding factual disputes or making credibility determinations,” McKnight v. D. Houston,

Inc., 756 F. Supp. 2d 794, 802 (S.D. Tex. 2010). “After considering all available evidence,” the

district courts exercise their “broad, litigation-management discretion” to determine whether “the

Plaintiffs and Opt-ins are too diverse a group to be ‘similarly situated’ . . . or at least that Plaintiffs

have not met their burden of establishing similarity.” Swales, 985 F.3d at 443. And, upon such

consideration, the courts “may decide the case cannot proceed on a collective basis,” find that

additional discovery is necessary, or “find that only certain subcategories” of employees “should

receive notice.” Id.

         As pointed out in Swales, factors to be considered at the second Lusardi step, include: “(1)

[the] disparate factual and employment settings of the individual plaintiffs; (2) the various defenses

available to [the] defendant which appear to be individual to each plaintiff; [and] (3) fairness and


4
  Because Swales rejected the conditional certification approach used in Lusardi as applied earlier in this case, the
Court considers whether this action should proceed as a collective action under Swales but considers that issue through
the instant motion to decertify. In essence, the Court now considers whether the original Plaintiffs and the Opt-in
Plaintiffs are similarly situated, such that they may proceed together collectively in this action. The Court thus places
the burden on Plaintiffs consistent with Swales, rather than applying the possible burden shifting expressed in
Baldridge.
                                                          12
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 13 of 24



procedural considerations.” Id. at 437 (quoting Thiessen v. Gen. Elec. Cap. Corp., 267 F.3d 1095,

1103 (10th Cir. 2001)). Although Swales brings step-two of Lusardi to the forefront of FLSA

collective actions, it does not alter the meaning of “similarly situated” as honed and considered

through judicial decisions since the phrase first appeared undefined in the statute.

       As the Fifth Circuit noted long ago, “Lusardi and its progeny are remarkable in that they

do not set out a definition of ‘similarly situated,’ but rather they define the requirement by virtue

of the factors considered in the ‘similarly situated’ analysis.” Mooney, 54 F.3d at 1213 (citing

factors in a footnote, including those identified in Swales). Both before and after Swales, courts

have looked to these factors when determining whether Plaintiffs and Opt-ins are similarly situated

in the context of a collective action. Compare Badon, 2021 WL 933033, at *3 (applying factors

despite Swales) with Snively, 314 F. Supp. 3d at 739; Clark v. Centene Co. of Tex., L.P., 44 F.

Supp. 3d 674, 688 (W.D. Tex. 2014), aff’d, 656 F. App’x 688 (5th Cir. 2016) (per curiam);

Vanzzini v. Action Meat Distributors, Inc., 995 F. Supp. 2d 703, 721 (S.D. Tex. 2014) (citing

several cases for principle that “courts generally consider” the listed factors). These factors overlap

considerably and “are not mutually exclusive.” Snively, 314 F. Supp. 3d at 739 (quoting Falcon v.

Starbucks Corp., 580 F. Supp. 2d 528, 534 (S.D. Tex. 2008)).

       Although courts err if they apply the Lusardi framework “when deciding whether to send

notice in an FLSA collective action,” once the “correct legal standard is ascertained,” it is ulti-

mately within the Court’s sound discretion as to how to apply the standard. Swales, 985 F.3d at

439; accord Moody, 54 F.3d at 1213 (recognizing that “the district court’s application of the [legal]

standard must be reviewed for abuse of discretion”); Vanzzini, 995 F. Supp. 2d at 720 (noting that

“whether to decertify a collective action is within a district court’s discretion”). Further, as recog-

nized in Swales, although “trial courts do not possess ‘unbridled discretion’ in overseeing collec-

tive actions and sending notice to potential opt-in plaintiffs,” they do possess broad discretion

                                                  13
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 14 of 24



related to collective action matters, including when applying the legal standard for determining

whether to permit a proposed group or subcategory of the proposed group to proceed as a collective

action because the group is similarly situated. 985 F.3d at 436 (quoting Hoffmann-La Roche, 493

U.S. at 174).

       From the statutory text, “similarly situated,” as required for pursuit of an FLSA collective

action, clearly differs from “identically situated.” And “courts are adamant” that plaintiffs need

not establish identical situations to carry their burden to show “similarly situated.” Vanzzini, 995

F. Supp. 2d at 720 (citing cases). Instead, the pertinent inquiry is whether the plaintiffs have

“demonstrated similarity among the individual situations.” Id. They may do that by showing “some

factual nexus which binds” them and opt-in plaintiffs (or potential opt-in members depending on

timing of the inquiry) as alleged victims of a particular policy or practice. Id.; accord Proctor v.

Allsups Convenience Stores, Inc., 250 F.R.D. 278, 280 (N.D. Tex. 2008) (utilizing same nexus

approach). Thus, “hearing the cases together furthers the purposes of [the statute], is fair to both

parties, and does not result in an unmanageable trial.” Vanzzini, 995 F. Supp. 2d at 720.

       Even if there are “numerous differences between individual plaintiffs,” such differences

will not preclude a collective action unless they are material to ultimate issues before the trial

court. Clark, 44 F. Supp. 3d at 688. Undoubtedly, when “one zooms in close enough on anything,

differences will abound;” but courts must consider the claims asserted “at a higher level of abstrac-

tion.” Roussell v. Brinker Int’l, Inc., 441 F. App’x 222, 226 (5th Cir. 2011) (per curiam) (quoting

Frank v. Gold’n Plump Poultry, Inc., No. 04-CV-1018, 2007 WL 2780504, at *4 (D. Minn. 2007)).

In other words, while courts take “care in evaluating distinctions among employees,” they must

also recognize that, for an identified distinction to be material, it “must make a difference relevant

to the legal issues presented.” Id.

       “If the Court determines the plaintiffs are similarly situated, the collective action

                                                 14
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 15 of 24



proceeds.” Snively, 314 F. Supp. 3d at 738-39. But if Plaintiffs fail to carry their burden to show

“that the individual class members are similarly situated,” the Court will find that they are not

similarly situated, dismiss them “without prejudice to bringing their own actions,” and permit the

original plaintiffs to “proceed with their individual claims.” Id. at 739.

A. Factual and Employment Settings of Plaintiffs

       As described by Defendant, “[t]his is an FLSA overtime case about whether commute time

(or on-call time to a much lesser degree) is compensable.” Mot. at 1. It argues that such inquiry

requires delving into specific facts for each employee and maintains that this case does not involve

the application of any common policy, plan, pattern, or practice. Id. at 1-2. Plaintiffs and the Opt-

in Plaintiffs contend that they are “nearly identically situated with respect to the critical issues in

this case.” See Resp. at 1. Alternatively, they contend that if the Court views the existing variations

meaningful, it may create appropriate subclasses to resolve the variances. See id. at 1-2. Including

the two original Plaintiffs, Defendant proceeds as though fifty-eight employees have consented to

opt into this action. See Mot. at 8-9; Reply at 4. The Court has no reason to doubt that number and

Plaintiffs have not contested it in their response to the motion.

       Defendant focuses on differences between the various employees who have joined this

action. Plaintiffs downplay those differences and focus on their similarities. Although Defendant

adamantly argues that this collective action “does not involve the application of a ‘common policy,

plan, pattern, or practice,’” see Mot. at 1, the Court finds the payment practices or policies of

Defendant common among its employees who have joined this action. In this case, Plaintiffs and

the Opt-ins share a highly similar employment setting, with each employee performing the same

or essentially the same work under the same set of supervisors subject to the same pay provisions

and policies or practices. Defendant housed each employee at a hotel near the job sites due to the

remote location of the sites and the duration of each job project. Each employee either drove or

                                                  15
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 16 of 24



rode in the company van to and from work. Defendant uniformly compensated each employee at

an hourly rate under a uniform policy or practice that neither drive time nor standby time qualified

for overtime wages. Furthermore, no one disputes that each Plaintiff falls within the category of

employees conditionally certified in December 2018.

       When addressing this first factor regarding whether Plaintiffs are similarly situated, the

courts consider “the opt-in plaintiffs’ job duties, geographic location, supervision, and salary.”

Snively v. Peak Pressure Control, LLC, 314 F. Supp. 3d 734, 739 (W.D. Tex. 2018) (citation omit-

ted). These matters support finding the Opt-in Plaintiffs similarly situated to the original Plaintiffs.

       Differences do begin to emerge the more closely one examines the employees and the

claims asserted in this action. Both sides concede that whether employees performed pre-trip duties

is the primary issue with respect to the drive time claim asserted in this action. Similarly, whether

employees performed post-trip duties is likewise a significant issue to that claim. And, as pointed

out by the Magistrate Judge in considering the prior motion for summary judgment, whether an

employee was driving the company van appears relevant. The main issue with whether standby

time is compensable is where the time occurred, with a secondary focus on how much freedom the

employees enjoyed while on “standby.” And, with respect to Plaintiffs’ regular-rate claim, the sole

remaining issue seems to be limited to whether drive time payments were discretionary under §

207(e)(3).

       With respect to the asserted regular-rate claim, whether drive time payments were discre-

tionary appears to transcend any individual differences between Plaintiffs. Likewise, with respect

to the compensability of time spent on “standby,” how much freedom employees enjoyed while

on standby would be similar for all Plaintiffs. And, even though some Plaintiffs may differ in

where they were when they were designated as “standby” or what activity was allegedly performed

during the “standby” time, they appear sufficiently similarly situated to pursue the standby claim

                                                  16
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 17 of 24



collectively.

       Although Defendant points to several differences regarding whether drive time is compen-

sable, the key to such claim is when the workday begins and ends for each joined employee. For

each employee, the workday begins with the employee’s first principal activity and ends with his

or her last principal activity. Because all Plaintiffs were employed to perform the same or similar

jobs, each Plaintiff would have the same or similar principal activities. Moreover, as the Southern

District of Texas has recognized, “the question is not whether Plaintiffs all have the same exact

work day,” but rather “whether they are all subjected to a common policy, plan, or practice—the

same factual and employment settings.” Serrano v. Republic Servs., Inc., No. 2:14-CV-77, 2017

WL 2531918, at *19 (S.D. Tex. June 12, 2017) (citing Vanzzini, 995 F. Supp. 2d at 722-23). And,

in this instance, all Plaintiffs were subjected to such a policy or practice.

       Variations of a particular workday or variations between employees “go to the magnitude

of the effect of the common decision on individual [employees] rather than undermining the fact

that it was a common policy, plan, or practice that affected them all.” Id. Moreover, “[v]ariations

in the quantity of time lost as uncompensated goes to damages, not liability.” Id. When plaintiffs’

“common issues predominate over individual damage calculations,” class certification is proper,

and the plaintiffs may proceed in a collective action. See id. (citing Tyson Foods, Inc. v. Boua-

phakeo, 577 U.S. 442, 452-53 (2016) (applying Fed. R. Civ. P. 23 class action certification prin-

ciples in FLSA case and finding variations in individual damages do not prevent certification)).

       Defendant provides a Venn diagram showing a range of circumstances that Plaintiffs use

to assert that their “standby” time is compensable, including downtime at the job site, time at

Defendant’s yard, time spent in non-commute driving, time unloading the van, and work from

hotel. Reply at 2. It provides similar Venn diagrams showing pre- and post-commute activities

relied upon by Plaintiffs to assert that their drive time is compensable, including loading and

                                                  17
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 18 of 24



unloading, vehicle inspections and cleaning, safety meetings, and paperwork. Id. at 3. Relying on

these differences, it argues that “[t]his case is a prime example of the situation the Fifth Circuit

wants to avoid with the new framework in Swales.” Id.

       First, Defendant misinterprets the scope of the changes set out in Swales. As mentioned

previously, Swales did not change the inquiry as to whether an FLSA action may proceed as a

collective action. It instead changed when that determination should be made. This case is now at

the second step of Lusardi, which under Swales would be the first step taken early in the case. The

changed timing of the inquiry does not affect what courts examine when making their collective

action determinations. The Court must look at all the evidence to determine whether Plaintiffs are

similarly situated. Because extensive discovery has taken place in this case, the Court has much

more information than is generally available when making the same determination at the outset of

a case. But that does not mean that every uncovered difference between Plaintiffs is relevant to the

ultimate determination or that the differences preclude Plaintiffs from pursuing the action collec-

tively. While Defendant points to dissimilarities between the Plaintiffs, the Court finds the simi-

larities of their factual and employment settings support proceeding as a collective action.

B. Individual Defenses

       With respect to alleged individual defenses, Defendant essentially takes the position that

time claimed as overtime is simply not compensable. In its reply brief, Defendant concisely states

that it “did not pay overtime for commute time, because it is not compensable under the FLSA (for

regular time or overtime).” Reply at 4. This reason applies to every Plaintiff in this action. Defend-

ant goes on to state that commute time “is only compensable if a Plaintiff engaged in actual work

(for more than a de minimis period) before and/or after such commute.” Id. Again, this reasoning

applies to all Plaintiffs. Nevertheless, Defendant argues that Plaintiffs are not similarly situated

because some members lack a viable claim. Id. at 5 (relying on Rindfleisch v. Gentiva Health

                                                 18
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 19 of 24



Servs., 22 F. Supp. 3d 1295, 1303 (N.D. Ga. 2014)).

       Even though a “defense may require specific factual inquiries about each Plaintiff,” when

the Defendant asserts the defense against each Plaintiff, “collective treatment is less problematic.”

Snively v. Peak Pressure Control, LLC, 314 F. Supp. 3d 734, 742 (W.D. Tex. 2018). The Court,

of course, has broad discretion as to certification matters. And, while that discretion may encom-

pass denying permission for an FLSA action to proceed as a collective action because some mem-

bers lack a viable claim, exercising such discretion in that manner is not mandated and the Court

finds such a denial unwarranted under the facts here. Although, when considering whether an

FLSA case can proceed as a collective action, courts may consider whether a merits question “can

be answered collectively,” Swales v. KLLM Transp. Servs., LLC, 985 F.3d 430, 442 (5th Cir.

2021), they “cannot signal approval of the merits,” Hoffmann-La Roche Inc. v. Sperling, 493 U.S.

165, 169 (1989). Moreover, when “the concern about the proposed class is not that it exhibits some

fatal dissimilarity but, rather, a fatal similarity—[an alleged] failure of proof as to an element of

the plaintiffs’ cause of action—courts should engage that question as a matter of summary judg-

ment, not class certification.” Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442, 457 (2016) (quoting

Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 107 (2009)).

       The fact that Defendant previously moved for summary judgment on all claims in this ac-

tion cuts against its arguments of individualized defenses. But the Court does recognize that nu-

merous plaintiffs opted in after that first summary judgment motion. Furthermore, under the cir-

cumstances of this case, i.e., pre-Swales, Defendant could have remedied some of argued dissim-

ilarities by moving for summary judgment on claims that it views as lacking evidentiary support

or involving mere de minimis work time. Interestingly, had the Swales framework existed when

this case was filed, the Court would have conducted its collective action determination without all

the evidence that has been gathered in this case’s lengthy history. Under the new framework, courts

                                                 19
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 20 of 24



typically will not have the extensive evidentiary record that is available in this case. In any event,

even in a collective action, defendants may obtain dismissal of specific claims of specific plaintiffs

that are not supported by the evidence.

       For these reasons, the Court finds the alleged individual defenses to be mostly globally

applicable across Plaintiffs. And to the extent there are individual defenses that apply to specific

Plaintiffs or categories of Plaintiffs, such defenses carry less weight than the global defenses and

the similarities of the Plaintiffs as addressed in the immediately preceding section. Even if De-

fendant must pose an inquiry to each of the fifty-eight Plaintiffs, the Court does not see how doing

so “in one collective trial is any less difficult” than posing the same inquiry in separate trials. See

Snively, 314 F. Supp. 3d at 742.

C. Fairness and Procedural Considerations

       The Court next considers matters of fairness and procedure. For these matters, courts con-

sider “the primary objectives” of FLSA collective actions – “(1) to lower costs to the plaintiffs

through the pooling of resources, and (2) to limit the controversy to one proceeding which effi-

ciently resolves common issues of law and fact that arise from the same alleged activity.” Snively

v. Peak Pressure Control, LLC, 314 F. Supp. 3d 734, 743 (W.D. Tex. 2018) (citation omitted).

Another pertinent consideration is whether the Court “can coherently manage the class in a manner

that will not prejudice any party.” Id. (quoting Mahoney v. Farmers Ins. Exch., No. 4:09-CV-2327,

2011 WL 4458513, at *10 (S.D. Tex. Sept. 23, 2011)).

       While the size of the proposed collective action is not small, at fifty-eight plaintiffs it is not

unwieldy either. At this juncture, the Court is confident that it can manage the class in a manner

to avoid prejudice to either party even were it ultimately tried to a jury. But, for this case and the

consolidated action, the docket sheets reflect that the cases are set for “bench trial, which provides

flexibility in juggling a potentially complex case.” See id. The Court also has discretion under Fed.

                                                  20
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 21 of 24



R. Civ. P. 21 to “drop a party” on terms that are just and to “sever any claim against a party.”

Additionally, Fed. R. Civ. P. 42(b) permits courts to order separate trials “[f]or convenience, to

avoid prejudice, or to expedite and economize.”

       Further, the Court agrees with Eastern District of Louisiana that “to decertify the class at

this time would require refiling, joinder or consolidation, and additional pleadings,” all of which

“would be inefficient and serve no useful purpose,” at this late point in the litigation. See Hernan-

dez v. Morning Call Coffee Stand, Inc., No. CV 17-2613, 2018 WL 3391593, at *3 (E.D. La. July

12, 2018). As noted in a prior footnote, because Swales has changed the legal landscape regarding

conditional certification in the Fifth Circuit, the Court is presently considering whether this action

should proceed as a collective action through the pending motion to decertify. But that does not

change the fact that, since December 2018, this action has proceeded as a conditionally certified

collective action. During that time, the parties have engaged in extensive discovery.

       And, on the record before the Court, decertification at this point (or declining to permit this

action to proceed as a collective action as the case may be) would be more unfair to Plaintiffs than

any potential unfairness to Defendant should Plaintiffs be allowed to continue their pursuit of this

case as a collective action. Further, the Court finds it more efficient for all parties and the Court to

permit this action to continue as a collective action.

       The Court, moreover, has broad discretion as to certification matters and the procedures to

apply in collective actions. Plaintiffs have suggested that subclasses can address potential preju-

dice to Defendant. The Court agrees that the creation of subclasses should help Defendant address

the matters it needs to address on summary judgment and at trial. Subclasses may also aid in the

manageability of this collective action. Accordingly, the Court directs the parties to confer and

discuss the creation of subclasses. And to the extent possible, they shall submit a joint stipulation

as to the precise members of each subclass and how the subclass is defined. If the parties cannot

                                                  21
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 22 of 24



fully agree on how to define the subclasses or the members of each subclass, their joint stipulation

should address the matters that they can agree about. For disagreements, the parties may submit

individual proposals, which the Court will consider.

        If, after further consideration, Plaintiffs realize that one or more Opt-in Plaintiffs lack an

actual claim, Plaintiffs may, in accordance with Fed. R. Civ. P. 41(a)(1)(A)(ii), file “a stipulation

of dismissal signed by all parties who have appeared.” Such stipulation will dismiss the claims of

such individual Plaintiffs without affecting the pursuit of the collective action by the other Plain-

tiffs. And if Defendant does not agree to such a dismissal, Plaintiffs may move for the dismissal

of an individual Plaintiff under Fed. R. Civ. P. 41(a)(2). In addition, the filing of a withdrawal of

consent to join this action may suffice.

        Furthermore, it is within the Court’s discretion to permit this collective action to proceed

while also permitting “individualized evidence through testimony to the jury or deposition excerpts

to the court.” Roussell v. Brinker Int'l, Inc., 441 F. App'x 222, 227 (5th Cir. 2011) (per curiam). In

Roussell, the Fifth Circuit found that fifty-five “separate trials would not have been justifiable

under [Fifth Circuit] FLSA caselaw” because “collective actions are intended ‘to avoid multiple

lawsuits where numerous employees have allegedly been harmed by a claimed violation or viola-

tions of the FLSA by a particular employer.’” Id. (quoting Sandoz v. Cingular Wireless LLC, 553

F.3d 913, 919 (5th Cir. 2008)). Accordingly, it held that that “suit validly proceeded as a collective

action.” Id.

        For complex cases, such as an FLSA collective action, the district courts must “develop a

plan” and review of such plan “is deferential because ‘the trial judge is in a much better position

than an appellate court to formulate an appropriate methodology for a trial.’” Id. (quoting In re

Chevron U.S.A., Inc., 109 F.3d 1016, 1018 (5th Cir. 1997)). At this point in the litigation, it appears

fair to permit Defendant to pursue motions for summary judgment against individual Plaintiffs,

                                                  22
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 23 of 24



subclasses of Plaintiffs as created through the joint efforts of the parties or otherwise created by

the Court, or against the collective action as a whole. If there are deficiencies in some Plaintiffs’

proof, Defendant should challenge such deficiencies through the summary judgment process rather

than the certification (or decertification) process. As recognized by the Supreme Court, Plaintiffs

claiming uncompensated work must carry their burden to prove that they have performed work for

which they were improperly compensated and produce “sufficient evidence to show the amount

and extent of that work as a matter of just and reasonable inference.” Tyson Foods, Inc. v. Boua-

phakeo, 577 U.S. 442, 456 (2016) (citation omitted). Notably, a dismissal on summary judgment

would be with prejudice whereas decertifying this collective action or not permitting certain Plain-

tiffs to participate would result in dismissals without prejudice.

D. Summary

       Taking an appropriate abstract view of the employees, the Court finds that the original

Plaintiffs and the Opt-in Plaintiffs are similarly situated, and this case may proceed as a collective

action. Plaintiffs have shown a factual nexus that binds the original Plaintiffs and the Opt-in Plain-

tiffs as alleged victims of a specific policy or practice to not pay overtime wages for drive time or

standby time. Allowing the employees to pursue their claims together furthers the purpose of the

FLSA overtime provisions. And collective pursuit of the cases appears fair to both sides and does

not make trial unmanageable. While there are some differences between employees, such as what

each employee did or did not do pre- and post-driving, the differences do not affect whether the

employees are similarly situated.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant Fuelco’s Motion for Decertifica-

tion of Collective Action (ECF No. 120). In doing so, the Court affirmatively conducts the similarly

situated analysis in accordance with the recent Fifth Circuit decision that rejected the two-step

                                                 23
        Case 5:17-cv-01246-JKP Document 129 Filed 05/28/21 Page 24 of 24



conditional certification approach applied earlier in this case. See Swales v. KLLM Transp. Servs.,

LLC, 985 F.3d 430 (5th Cir. 2021). Naturally, because this case proceeded under a conditional

certification for more than two years before the Swales decision, the Court could not simply ignore

the historical conditional certification when making its determination as to whether the original

Plaintiffs and the Opt-in Plaintiffs are similarly situated and thus may proceed collectively.

       The Magistrate Judge previously set a deadline for any dispositive motion at forty-five

days from the date of this ruling. On or before June 25, 2021, the parties shall submit the joint

stipulation as to sub-classes and any individual proposals that the parties want the Court to con-

sider. Given this deadline and the complexity of this collective action, the Court extends the dis-

positive motion deadline to August 24, 2021.

       IT is so ORDERED.

       SIGNED this 28th day of May 2021.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                                 24
